DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noudo, US 2020/0251513.
In regard to claim 1, Noudo, US 2020/0251513, discloses an image sensing device, comprising: 
a substrate (see figure 1, element 10 and para 51); and 
a pixel array (see figure 1, elements P and para 51) including one or more phase difference detection pixel groups (see figures 3-12, elements Ph1 and PH2) supported by the substrate and structured to respond to incident light, each phase difference detection pixel group including two or more phase difference detection pixels structured to detect a phase difference of the incident light (see para 12, 19, and 54-56),
wherein the phase difference detection pixel group comprises a light shielding pattern structured to provide each of the two or more phase difference detection pixels (see figure 3, elements Ph1 and Ph2) with a light receiving region along two contiguous sides (see figure 3, elements 411, 41G, and 412) of each of the two or more phase difference detection pixels (see para 54-59).
In regard to claim 2, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein the light receiving regions of the phase difference detection pixels are arranged along an edge of the phase difference detection pixel group with the light shielding pattern being at a center of the phase difference detection pixel group (see figure 3, element s 41G: the step portion of the light shielding portion is at the center).
In regard to claim 3, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein each of the phase difference detection pixels of the phase difference detection pixel group generates pixel signals in response to incident light rays at the same wavelength band (see para 118-120).
In regard to claim 4, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein the phase difference detection pixels including the light receiving regions each having a L-shape are located at corners of the phase difference detection pixel group (see figure 3).
In regard to claim 5, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein the light shielding pattern is formed as a single pattern structured to overlap portions of photoelectric conversion elements of two or more of the phase difference detection pixels (see figure 3).
In regard to claim 7, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein the phase difference detection pixel group comprises: 
one or more photoelectric conversion elements formed in the substrate (see figure 2, element 20 and para 52);
one or more optical filters formed over the substrate (see para 86); and 
one or more microlenses (see figure 2, element 30) formed on the one or more optical filters (see para 53).
In regard to claim 8, Noudo, US 2020/0251513, discloses the image sensing device according to claim 7, wherein the light shielding pattern (see figure 14, element 320) is located between the substrate (see figure 14, element 315) and the one or more optical filters (see figure 14, element 318).
In regard to claim 9, Noudo, US 2020/0251513, discloses the image sensing device according to claim 7, wherein the light shielding pattern (see figure 14, element 320) is located between the one or more optical filters (see figure 14, element 318) and the one or more microlenses (see figure 14, element 319).
In regard to claim 10, Noudo, US 2020/0251513, discloses the image sensing device according to claim 1, wherein the phase difference detection pixel group further comprises a grid pattern extending from the light shielding pattern and along boundaries between the phase difference detection pixels (see figures 12 and 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513.
In regard to claim 11, Okuno et al., US 2019/0148425, discloses an image sensing device, comprising: 
a substrate (see para 88: semiconductor chip, not shown); and 
a pixel array (see figure 2, element 111) including one or more phase difference detection pixel groups (see figure 27) supported by the substrate and structured to respond to incident light, each phase difference detection pixel group including first (see figure 27, element 122A1), second (see figure 27, element 122A2), third (see figure 27, element 122B1) and fourth (see figure 27, element 122B2) phase difference detection pixels arranged in a 2x2 matrix, wherein the phase difference detection pixel group comprises a light shielding pattern and first to fourth light receiving regions (see figure 27, elements 202), and wherein the light shielding pattern is arranged at a center of the phase difference detection pixel group to shield at least part of phase difference detection pixel group structured to provide the first to fourth phase difference detection pixels with a first light receiving region (see figure 27, element 122A1, light receiving region 221A), a second light receiving region (see figure 27, element 122A2, light receiving region 221B), a third light receiving region (see figure 27, element 122B1, light receiving region 221A) and a fourth light receiving region (see figure 27, element 122B2, light receiving region 221B), respectively (see para 274-278).
The Okuno et al. reference does not specifically disclose wherein each of the light receiving regions has an L-shape.
Noudo, US 2020/0251513, discloses an imaging device with phase different detection pixels wherein the light receiving region is L-shaped and the rest of the pixel is covered by a light shielding region with edges (see figures 4 and 5, elements 411 and 412) and a step (see figure 4 and 5, elements 41G) [see para 54-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, wherein each of the light recieivng regions has an L-shape, in order to receive light a two or more chief ray angles to produce a higher quality image.
In regard to claim 12, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the first to fourth light receiving regions are arranged along an edge of the phase difference detection pixel group with the light shielding pattern being at a center of the phase difference detection pixel group (see figure 27).
In regard to claim 13, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the first to fourth phase difference detection pixels generate pixel signals in response to incident light rays at the same wavelength band (see para 161-162).
In regard to claim 14, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the first to fourth light receiving regions are symmetrical with one another and have substantially the same light receiving area (see figure 27).
In regard to claim 15, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the first light receiving region is symmetrical with any one of the second to fourth light receiving regions and has substantially the same light receiving area as any one of the second to fourth light receiving regions symmetrical with the first light receiving region (see figure 27).
In regard to claim 16, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the first to fourth light receiving regions have different light receiving areas (see figure 27).
In regard to claim 17, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the light shielding pattern is formed as a single pattern structured to overlap at least part of the photoelectric conversion elements of the first to fourth phase difference detection pixels (see figure 27).
In regard to claim 19, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the phase difference detection pixel group comprises: 
one or more photoelectric conversion elements (see figure 27, element 201) formed in the substrate; 
one or more optical filters formed over the substrate (see element 215 and para 128); and 
one or more microlenses (see figure 27, element 222) formed on the one or more optical filters (see para 133).
In regard to claim 20, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 19.  The Okuno reference discloses wherein the light shielding pattern is located between the substrate and the one or more optical filters (see figure 6).
In regard to claim 21, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 19.  The Okuno reference discloses wherein the light shielding pattern is located between the one or more optical filters and the one or more microlenses (see figure 6).
In regard to claim 22, Okuno et al., US 2019/0148425, in view of Noudo, US 2020/0251513, discloses the image sensing device according to claim 11.  The Okuno reference discloses wherein the phase difference detection pixel group further comprises a grid pattern extending from the light shielding pattern and along the boundaries between the phase difference detection pixels (see figure 27).

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0374475, discloses an imaging device with phase difference detection pixels with different orientation patterns.  US 2020/0273898, discloses an imaging device with phase difference detection pixels with difference sized light shielding regions.  US 2018/0166487, discloses and imaging device with different shaped phase difference detection pixels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs